

Exhibit 10.1


AMENDMENT NO. 2
TO CREDIT AGREEMENT


This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 10, 2007, among ROLLER BEARING COMPANY OF AMERICA, INC., a Delaware
corporation (the “Borrower”), RBC BEARINGS INCORPORATED, a Delaware corporation
(“Holdings”) various financial institutions and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent (as defined below).


WITNESSETH:


WHEREAS, pursuant to the Credit Agreement, dated as of June 26, 2006 (as
heretofore amended, supplemented or otherwise modified, the “Credit Agreement”),
among the Borrower, Holdings, various financial institutions party thereto from
time to time (the “Lenders”) and KeyBank National Association, as administrative
agent (the “Administrative Agent”), the Borrower has been extended certain loans
and other financial accommodations;


WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein;


NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto do hereby agree as follows:



Section 1.
DEFINED TERMS.



Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement, as amended by this
Amendment.



Section 2.
AMENDMENTS TO THE CREDIT AGREEMENT.



The Credit Agreement is hereby amended as follows:


2.1 Amendment to Section 1.1 (Definition of Applicable Commitment Fee Rate).
Clause (ii) of the defined term “Applicable Commitment Fee Rate” in Section 1.1
shall be replaced in its entirety with the following:


(ii) Commencing with the fiscal quarter of Holdings ending June 30, 2006, and
continuing with each fiscal quarter thereafter until the fiscal quarter of
Holdings ending June 30, 2007, the Administrative Agent shall determine the
Applicable Commitment Fee Rate in accordance with the following matrix, based on
the Total Leverage Ratio:
 
Total Leverage Ratio
Applicable Commitment Fee Rate
Less than 0.75 to 1.00
10.00 bps
Greater than or equal to 0.75 to 1.00, but less than 1.25 to 1.00
15.00 bps
Greater than or equal to 1.25 to 1.00, but less 1.75 to 1.00
20.00 bps
Greater than or equal to 1.75 to 1.00, but less than 2.75 to 1.00
25.00 bps
Greater than or equal to 2.75 to 1.00
27.50 bps



 
1

--------------------------------------------------------------------------------

 
 
Commencing with the fiscal quarter of Holdings ending June 30, 2007, and
continuing with each fiscal quarter thereafter, the Administrative Agent shall
determine the Applicable Commitment Fee Rate in accordance with the following
matrix, based on the Total Leverage Ratio:
 
Total Leverage Ratio
Applicable Commitment Fee Rate
Less than 0.50 to 1.00
7.50 bps
Greater than or equal to 0.50 to 1.00, but less than 1.75 to 1.00
12.50 bps
Greater than or equal to 1.75 to 1.00, but less 2.75 to 1.00
15.00 bps
Greater than or equal to 2.75 to 1.00
20.00 bps



2.2 Amendment to Section 1.1 (Definition of Applicable Margin). Clause (ii) of
the defined term “Applicable Margin” in Section 1.1 shall be replaced in its
entirety with the following:


(ii) Commencing with the fiscal quarter of Holdings ending June 30, 2006, and
continuing with each fiscal quarter thereafter until the fiscal quarter of
Holdings ending June 30, 2007, the Administrative Agent shall determine the
Applicable Margin in accordance with the following matrix, based on the Total
Leverage Ratio:
 
Total Leverage Ratio
Revolving Loans that are Base Rate Loans
Revolving Loans that are Fixed Rate Loans
Less than 0.75 to 1.00
0.00 bps
62.50 bps
Greater than or equal to 0.75 to 1.00, but less than 1.25 to 1.00
0.00 bps
75.00 bps
Greater than or equal to 1.25 to 1.00, but less 1.75 to 1.00
0.00 bps
100.00 bps
Greater than or equal to 1.75 to 1.00, but less than 2.75 to 1.00
37.50 bps
132.50 bps
Greater than or equal to 2.75 to 1.00
75.00 bps
165.00 bps



 
2

--------------------------------------------------------------------------------

 


Commencing with the fiscal quarter of Holdings ending June 30, 2007, and
continuing with each fiscal quarter thereafter, the Administrative Agent shall
determine the Applicable Margin in accordance with the following matrix, based
on the Total Leverage Ratio:
 
Total Leverage Ratio
Revolving Loans that are Base Rate Loans
Revolving Loans that are Fixed Rate Loans
Less than 0.50 to 1.00
0.00 bps
37.50 bps
Greater than or equal to 0.50 to 1.00, but less than 1.75 to 1.00
0.00 bps
62.50 bps
Greater than or equal to 1.75 to 1.00, but less 2.75 to 1.00
0.00 bps
87.50 bps
Greater than or equal to 2.75 to 1.00
25.00 bps
115.00 bps



2.3 Amendment to Section 7.6 (Consolidated Capital Expenditures). Section 7.6 is
hereby deleted in its entirety and replaced with the following:


7.6 Consolidated Capital Expenditures.


Neither Holdings nor the Borrower will permit the Consolidated Capital
Expenditures of Holdings in any fiscal year to exceed, $30,000,000, excluding
(a) any Consolidated Capital Expenditures made with Cash Proceeds and (b)
Consolidated Capital Expenditures attributable to Permitted Acquisitions;
provided, that to the extent that the aggregate Consolidated Capital
Expenditures of the Holdings and its Subsidiaries during any fiscal year are
less than the amounts set forth above, any unused portion may be carried-forward
into the subsequent fiscal year (but only that subsequent year).


2.4 Amendment to Exhibit D (Form of Compliance Certificate). Exhibit D is hereby
deleted in its entirety and replaced with the Exhibit D attached hereto.



Section 3.
REPRESENTATIONS AND WARRANTIES.



Each of the Borrower and Holdings hereby represents and warrants to the Lenders
and the Administrative Agent as follows:
 
3.1 Enforceability; Continuing Effectiveness. This Amendment has been duly and
validly executed by an authorized executive officer of the Borrower or Holdings,
as applicable, and constitutes the legal, valid and binding obligation of the
Borrower or Holdings, as applicable, in each case, enforceable against it in
accordance with its terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally or by equitable principles including principles of
commercial reasonableness, good faith and fair dealing (whether enforceability
is sought by proceedings in equity or at law). The Credit Agreement, as amended
by this Amendment, remains in full force and effect and remains the valid and
binding obligation of the Borrower or Holdings, as applicable, enforceable
against it in accordance with its terms, subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditor’s rights generally or by equitable principles including principles
of commercial reasonableness, good faith and fair dealing (whether
enforceability is sought by proceedings in equity or at law). Each of the
Borrower and Holdings hereby ratifies and confirms the Credit Agreement, as
amended by this Amendment.


 
3

--------------------------------------------------------------------------------

 
 
3.2  No Default or Event of Default. Both before and after given effect to this
Amendment, no Default or Event of Default is existing or will be existing.


3.3  Representations and Warranties. Both before and after giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and will be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they are true and will be true and correct as of such earlier date, and except
to the extent such representations and warranties are qualified by materiality,
contain dollar thresholds or have “Material Adverse Effect” qualifiers, in which
case, such representations and warranties are true and will be true and correct
in all respects).



Section 4
CONDITIONS TO EFFECTIVENESS.



This Amendment shall become effective as of the date and time at which each of
the following conditions precedent shall have been fulfilled:
4.1 This Amendment. The Administrative Agent shall have received from the
Borrower, Holdings and the Required Lenders a counterpart of this Amendment,
executed and delivered by a duly authorized officer of each such Person.


4.2  Guarantor Acknowledgment. The Administrative Agent shall have received from
each Subsidiary Guarantor and from Holdings, a counterpart of the Guarantor
Acknowledgment, in the form attached hereto as Exhibit A, executed and delivered
by a duly authorized officer of each such Person.



Section 5
MISCELLANEOUS.



5.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflict of laws rules thereof (other than Section 5-1401 of the New York
General Obligations Law).


5.2 Severability. In the event any provision of this Amendment should be
invalid, the validity of the other provisions hereof and of the Credit Agreement
shall not be affected thereby.


5.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when taken together, shall constitute but one and the same
agreement.


5.4 Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not operate nor be deemed to be nor construed as a waiver (i) of
any right, power or remedy of the Lenders or the Administrative Agent under the
Credit Agreement or any other Loan Document, or (ii) of any term, provision,
representation, warranty or covenant contained in the Credit Agreement or any
other documentation executed in connection therewith. Further, none of the
provisions of this Amendment shall constitute, be deemed to be or construed as,
a waiver or consent to any Default or Event of Default under the Credit
Agreement, as amended by this Amendment.


 
4

--------------------------------------------------------------------------------

 
 
5.5  Reference to and Effect on the Credit Agreement. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement amended hereby to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement, as amended by this Amendment and
each reference to the Credit Agreement, any other Loan Document or in any other
document, instrument or agreement executed and/or delivered in connection with
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement, as amended by this Amendment.


[Signatures Follow on Next Page]


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or agents thereunto duly authorized as of
the date first written above.
 

 
BORROWER:


ROLLER BEARING COMPANY OF AMERICA, INC.




By:                                                                                       
Name:                                                                  
Title:                                                                    






HOLDINGS:


RBC BEARINGS INCORPORATED


By:                                                                                       
Name:                                                                  
Title:                                                                      



 
S-1

--------------------------------------------------------------------------------

 

 

 
ADMINISTRATIVE AGENT, LC ISSUER AND LENDER:


KEYBANK NATIONAL ASSOCIATION
 
 
By:                                                                                       
Name:                                                                  
Title:                                                                      



LENDERS:


JPMORGAN CHASE BANK, N.A.
 
 
By:                                                                                       
Name:                                                                  
Title:                                                                      



BANK OF AMERICA, N.A.
 
 
By:                                                                                       
Name:                                                                  
Title:                                                                      

 
LASALLE BANK NATIONAL ASSOCIATION
 
 
By:                                                                                       
Name:                                                                  
Title:                                                                      



GENERAL ELECTRIC CAPITAL CORPORATION
 
 
By:                                                                                       
Name:                                                                  
Title:                                                                      



COMERICA BANK
 
 
By:                                                                                       
Name:                                                                  
Title:                                                                      



 
S-2

--------------------------------------------------------------------------------

 


EXHIBIT A


GUARANTOR ACKNOWLEDGEMENT


Each of the undersigned hereby acknowledges and agrees to the terms of Amendment
No. 2 to Credit Agreement, dated as of July _____, 2007 (the “Amendment”), among
ROLLER BEARING COMPANY OF AMERICA, INC., a Delaware corporation, RBC BEARINGS
INCORPORATED, a Delaware corporation, various financial institutions and KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent. Each of the undersigned hereby
confirms that, upon the effectiveness of the Amendment, each Security Document,
the Parent Guaranty (if applicable), the Subsidiary Guaranty (if applicable) and
each other Loan Document to which such undersigned is a party, shall remain in
full force and effect and be the valid and binding obligation of the
undersigned, enforceable against the undersigned in accordance with its terms,
subject to any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditor’s rights generally or by
equitable principles including principles of commercial reasonableness, good
faith and fair dealing (whether enforceability is sought by proceedings in
equity or at law). The undersigned hereby further confirms that, upon the
effectiveness of the Amendment, the Parent Guaranty or the Subsidiary Guaranty,
as applicable, shall continue to guaranty the Guaranteed Obligations (as defined
therein).


Capitalized terms used herein but not defined are used as defined in the Credit
Agreement.


Dated as of September _____, 2007
 
 

 
RBC BEARINGS INCORPORATED




By:                                                                                  
Name:                                                                             
Title:                                                                               




RBC OKLAHOMA, INC. 




By:                                                                                  
Name:                                                                             
Title:                                                                               


 
RBC NICE BEARINGS, INC. 




By:                                                                                  
Name:                                                                             
Title:                                                                               



RBC LINEAR PRECISION PRODUCTS, INC. 




By:                                                                                  
Name:                                                                             
Title:                                                                               

 
 
A-1

--------------------------------------------------------------------------------

 

 

 
INDUSTRIAL TECTONICS BEARINGS
CORPORATION 




By:                                                                                  
Name:                                                                             
Title:                                                                               

 
 
RBC PRECISION PRODUCTS - PLYMOUTH,
INC. 




By:                                                                                  
Name:                                                                             
Title:                                                                               
 
 
RBC PRECISION PRODUCTS - BREMEN,  
INC.  



By:                                                                                  
Name:                                                                             
Title:                                                                               

 


TYSON BEARING COMPANY, INC. 




By:                                                                                  
Name:                                                                             
Title:                                                                               




RBC AIRCRAFT PRODUCTS, INC. 




By:                                                                                  
Name:                                                                             
Title:                                                                               


 
RBC SOUTHWEST PRODUCTS, INC. 


 
By:                                                                                  
Name:                                                                             
Title:                                                                               

 
 
A-2

--------------------------------------------------------------------------------

 


EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE


________________, 20____


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
127 Public Square
Cleveland, Ohio 44114
Attention: Agent Services


Each Lender party to the
Credit Agreement referred to below


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of June 26, 2006
(as the same may be amended, restated or otherwise modified from time to time,
the “Credit Agreement,” the terms defined therein being used herein as therein
defined), among ROLLER BEARING COMPANY OF AMERICA, INC., a Delaware corporation
(the “Borrower”), RBC BEARINGS INCORPORATED, a Delaware corporation
(“Holdings”), the financial institutions from time to time party thereto (the
“Lenders”), and KEYBANK NATIONAL ASSOCIATION, as the administrative agent (the
“Administrative Agent”). Pursuant to Section 6.1(d) of the Credit Agreement, the
undersigned hereby certifies, solely on behalf of Holdings and not in its
individual capacity, to the Administrative Agent and the Lenders as follows:


(a) I am the duly elected Chief Financial Officer of Holdings.


(b) I am familiar with the terms of the Credit Agreement and the other Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the financial condition of Holdings and its
Subsidiaries during the accounting period covered by the attached financial
statements.



(c) o
After taking into account the review described in paragraph (b) above, I have no
knowledge of the existence of any condition or event that constitutes or
constituted a Default or Event of Default at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate.




 
o
One or more Defaults or Events of Default exists. Attached to this Compliance
Certificate is an addendum specifying each such Default or Event of Default, the
nature and extent thereof, and the steps being taken (or proposed to be taken)
by the Credit Parties with respect thereto.



[CHECK APPROPRIATE BOX ABOVE]


 
D-1

--------------------------------------------------------------------------------

 
 
(d) The representations and warranties of the Credit Parties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and at the date hereof, except to the extent that
such representations and warranties expressly relate to an earlier specified
date, in which case such representations and warranties were true and correct in
all material respects as of the date when made.


(e) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Sections 7.6 and 7.8 of the Credit Agreement, which calculations
show compliance with the terms thereof for the fiscal quarter of Holdings ending
___________, 20______.





 
Very truly yours,
     
RBC BEARINGS INCORPORATED
 
 
By:                                                                                       
Name:                                                                  
Title: Chief Financial Officer
   



 
D-2

--------------------------------------------------------------------------------

 


Attachment I


I. CONSOLIDATED CAPITAL EXPENDITURES
(Section 7.6)


Consolidated Capital Expenditures covenant is calculated as follows:


The aggregate of all expenditures (whether paid in cash or accrued as
liabilities) during the previous fiscal year made by a Person and its
Subsidiaries to acquire or lease (pursuant to a Capital Lease) fixed or capital
assets, or additions to equipment (including replacements, capitalized repairs
and improvements during such period):
$_____________
   
Less:
 
Any such expenditure made to restore, replace or rebuild property to the
condition of such property immediately prior to any Event of Loss to the extent
such expenditure is made with, or subsequently reimbursed out of insurance
proceeds, indemnity payments, condemnation awards (or payments in lieu of) or
damage recovery proceeds relating to any Event of Loss:
$_____________
Any such expenditure made pursuant to Section 7.2 (Consolidation, Merger,
Acquisitions, Asset Sales, etc.) or Section 7.5 (Investments and Guaranty
Obligations) of the Credit Agreement:
$_____________
Any such expenditure made to the extent reimbursed by a third party:
$_____________
Any such expenditure made with proceeds of Equity Issuances:
$_____________
   
Total Consolidated Capital Expenditures:
$_____________
   
Less:
 
Consolidated Capital Expenditures made with Cash Proceeds:
$_____________
Consolidated Capital Expenditures attributable to Permitted Acquisitions:
$_____________
   
Total [A]:
$_____________



 
 

--------------------------------------------------------------------------------

 



   
COVENANT TEST:
$30,000,000
 
 
Plus:
 
Carry-forward amount permitted under Section 7.6:
$_____________
   
Total permitted Consolidated Capital Expenditures [B]:
$_____________





THE AMOUNT IN A MUST BE LESS THAN OR EQUAL TO THE AMOUNT IN B


 
 

--------------------------------------------------------------------------------

 


II. TOTAL LEVERAGE RATIO
(Section 7.8(a))


Total Leverage Ratio is defined as follows:


Consolidated
Funded
Indebtedness
     
All Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short-term debt
extendible beyond one year at the option of the debtor, and also including the
Indebtedness under the Parent Subordinated Securities and the Obligations and
Indebtedness consisting of Guaranty Obligations of the foregoing of other
Persons:
$_____________
 
Less:
   
Unrestricted Cash:
$_____________
 
But excluding:
   
(a) the Indebtedness of any other Person prior to the date it became a
Subsidiary of, or was merged into, Holdings or any Subsidiary of Holdings and
(b) the Indebtedness of any other Person (other than a Subsidiary) in which
Holdings has an ownership interest:
$_____________
Total [A]:
 
$_____________
Divided by
   
Consolidated
EBITDA*
     
Consolidated Net Income:
$_____________
 
Plus:
   
The aggregate amounts deducted in determining such Consolidated Net Income in
respect of:
   
Consolidated Interest Expense:
$_____________
 
Consolidated Income Tax Expense:
$_____________
 
Consolidated Depreciation and Amortization Expense:
$_____________
 
Restricted stock expense and stock option expense (but only to the extent
deducted from the determination of Consolidated Net Income for such period):
$_____________

 
 
 

--------------------------------------------------------------------------------

 
 

 
Non-cash charges as permitted in accordance with FAS 142:
$_____________
 
Consolidated EBITDA for any Person or business unit that has been acquired by
the Borrower or any of its Subsidiaries for any portion of such Testing Period
prior to the date of acquisition, so long as such Consolidated EBITDA is set
forth in appropriate audited financial statements of such Person or other
financial statements of such Person reasonably acceptable to the Administrative
Agent:
$_____________
 
Write-off of deferred financing costs:
$_____________
 
Amortized debt discount:
$_____________
 
Losses from extraordinary items from such period:
$_____________
 
Any aggregate net loss during such period arising from the sale, exchange or
other disposition or capital assets of such Person:
$_____________
 
Any non-recurring losses or charges (with the consent of the Administrative
Agent):
$_____________
 
Any other non-cash losses or charges in respect of Hedge Agreements (including
those resulting from the application of FAS 133):
$_____________
 
Proceeds received from business interruption insurance:
$_____________
 
Subtotal:
$_____________
 
Less:
   
Consolidated EBITDA from any Asset Sale permitted under Section 7.2 and made
during such period, with such pro forma adjustments to be (a) made as if such
Asset Sale occurred on the first day of such period, and (b) supported by such
financial information as is reasonably satisfactory to the Administrative Agent
and (c) made only if agreed to in writing by the Administrative Agent:
$_____________
Total [B]:
 
$_____________
           
Total Leverage Ratio
[A divided by B]
 
____________
     
COVENANT TEST:
For Testing Periods ending on the Closing Date through March 31, 2007:
No greater than 3.50 to 1.00
 
For Testing Periods ending from June 30, 2007 and thereafter:
No greater than 3.25 to 1.00



*Consolidated EBITDA during each of the fiscal quarters ending October 1, 2005,
December 31, 2005 and April 1, 2006 shall be deemed to be $12,767,000,
$13,542,000 and $15,669,000, respectively.


 
 

--------------------------------------------------------------------------------

 


III. FIXED CHARGE COVERAGE RATIO
(Section 7.8(b))


Fixed Charge Coverage Ratio is defined as follows:


Consolidated
EBITDA
As calculated in Part II to this Attachment I:
$_____________
     
Less:
         
Consolidated
Capital
Expenditures
(modified)
As calculated in Part I to this Attachment I, but excluding Capital Expenditures
not financed by Revolving Loans and income taxes paid in cash:
 
$_____________
     
Total [A]:
 
$_____________
Divided by:
   
Consolidated Fixed
Charges
     
The sum of:
   
Consolidated Interest Expense (excluding, to the extent included therein, (a)
original issue discount and (b) cash and non-cash interest paid by the issuance
of payment-in-kind notes):
$_____________
 
Scheduled principal payments of principal with respect to Indebtedness during
such period:
$_____________
 
Payments on earn-outs to sellers in connection with Permitted Acquisitions,
unless such earn-outs are deducted in the calculation of Consolidated EBITDA
during the relevant period:
$_____________
 
The aggregate of all redemptions, purchases, retirements, defeasances, sinking
fund or similar payments or acquisitions for value with respect to Indebtedness:
$_____________
 
Capital Distributions paid in cash:
$_____________
 
But Excluding:
   
(a) the Consolidated Fixed Charges of any other Person prior to the date it
became a Subsidiary of, or was merged into, Holdings or any Subsidiary of
Holdings and (b) the Consolidated Fixed Charges of any other Person (other than
a Subsidiary) in which Holdings has an ownership interest:
$_____________
Total [B]:
 
$_____________

 
 
 

--------------------------------------------------------------------------------

 
 
Fixed Charge Coverage Ratio
[A divided by B]:
 
_______________
COVENANT TEST:
 
Not less than 1.50 to 1.00



All amounts in this Attachment I are without duplication. Defined terms used
herein are used as defined in the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 